      Case: 1:15-cv-03053 Document #: 104 Filed: 12/07/18 Page 1 of 5 PageID #:665



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 LISA ALLEN and MISTY                   )
 DALTON,                                )
                                        )
         Plaintiffs,                    )
                                        )     Case No. 1:15-cv-03053
 v.                                     )
                                        )     Judge John Robert Blakey
 GREATBANC TRUST                        )
 COMPANY,                               )
                                        )
         Defendant.                     )
                                        )

                 PRELIMINARY APPROVAL ORDER OF CLASS
                ACTION SETTLEMENT AND PROPOSED NOTICE

        This matter has come before the Court on Plaintiffs’ Motion for Preliminary

Approval of Class-Action Settlement and Proposed Notice of Settlement.

 I.     Preliminary Approval of Settlement

        The Named Plaintiffs have moved for class certification in conjunction with the

settlement. The Court finds that, consistent with numerous authorities, the

certification of plaintiffs’ claims under Fed. R. Civ. P. 23(b)(1) is satisfied here. The

Court further finds that the law firm of Bailey & Glasser are experienced class action

and ERISA counsel and appoints Gregory Y. Porter of Bailey & Glasser as class

counsel. The Court also finds that the Named Plaintiffs have shown themselves to be

adequate class representatives and they are appointed as such. Finally, the Court

appoints KCC LLC as Settlement Administrator and Escrow Agent for the

Settlement Fund.
   Case: 1:15-cv-03053 Document #: 104 Filed: 12/07/18 Page 2 of 5 PageID #:666



      A District Court may, in its discretion, approve a settlement if it is “fair,

reasonable, and adequate.” FED. R. CIV. PRO. 23(e)(1)(C), Isby v. Bayh, 75 F.3d 1191,

1196 (7th Cir. 1996) (district court’s approval of class-action settlement reviewed for

abuse of discretion). The first step in approval is preliminary, pre-notification hearing

to determine whether the proposed settlement is within the range of possible

approval. In re AT & T Mobility Wireless Data Servs. Sales Litig., 270 F.R.D. 330, 346

(N.D. Ill. 2010). At this hearing, if the Court determines that the settlement is within

the range of possible approval, it proceeds to the fairness hearing. Class members are

notified of the proposed settlement and the fairness hearing, at which they and

interested parties may be heard. Id.

      In deciding whether to preliminarily approve a settlement, the District Court

must consider the “the strength of plaintiffs’ case compared to the amount of

defendants’ settlement offer, an assessment of the likely complexity, length and

expense of the litigation, an evaluation of the amount of opposition to settlement

among affected parties, the opinion of competent counsel, and the stage of the

proceedings and the amount of discovery completed at the time of settlement.” Isby,

75 F.3d at 1199. The “most important factor relevant to the fairness of a class action

settlement” is the first one listed: “the strength of plaintiff’s case on the merits

balanced against the amount offered in the settlement.” In re General Motors Corp.

Engine Interchange Litig., 594 F.2d 1106, 1132 (7th Cir. 1979) (citing the MANUAL

FOR COMPLEX LITIGATION § 1.46 at 56 (4th ed. 1977)). When analyzing whether

a proposed settlement is fair, reasonable, and adequate, courts “should refrain from
      Case: 1:15-cv-03053 Document #: 104 Filed: 12/07/18 Page 3 of 5 PageID #:667



resolving the merits of the controversy or making a precise determination of the

parties’ respective legal rights.” E.E.O.C. v. Hiram Walker & Sons, Inc., 768 F.2d 884,

889 (7th Cir. 1985).

        The Court held a hearing on December 6, 2018. The Court concludes that the

proposed Settlement Agreement is within the range of possible settlement approval,

such that notice to the class is appropriate. The Court finds that the Settlement

Agreement is the result of extensive, arm’s-length negotiations by counsel well-versed

in ERISA litigation and class actions. The involvement of a mediator is additional

evidence of arm’s-length negotiation.

II.     Class Notice

        Pursuant to Federal Rule of Civil Procedure 23(c)(2)(B), notice to the class

must provide:

        the best notice practicable under the circumstances, including individual
        notice to all members who can be identified through reasonable effort. The
        notice must concisely and clearly state in plain, easily understood language:
        the nature of the action; the definition of the class certified; the class claims,
        issues, or defenses; that a class member may enter an appearance through
        counsel if the member so desires; that the court will exclude from the class any
        member who requests exclusion, stating when and how members may elect to
        be excluded; and the binding effect of a class judgment on class members under
        Rule 23(c)(3).

FED. R. CIV. PRO. 23(c)(2)(B). When class members’ names and addresses are known

or knowable with reasonable effort, notice can be accomplished by first-class mail.

See, e.g., Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 174–75, 94 S.Ct. 2140, 40

L.Ed.2d 732 (1974). Due process requires that class members generally must receive

notice of the terms of settlement. See Eisen v. Carlisle and Jacquelin, 417 U.S. 156,
       Case: 1:15-cv-03053 Document #: 104 Filed: 12/07/18 Page 4 of 5 PageID #:668



173–76, 94 S.Ct. 2140, 2150–52, 40 L.Ed.2d 732 (1974); Simer v. Rios, 661 F.2d 655,

666–67 (7th Cir. 1981).

         The Court concludes that the notice proposed by Plaintiffs satisfies the

requirements of Rule 23(e) and due process and is otherwise fair and reasonable.

III.     Settlement Procedure

         The Court hereby sets the following settlement procedure:

         1.     Within forty-five (45) calendar days of the date of this Order, the

                Settlement Administrator will mail the Class Notice to all Class

                Members;

         2.     Any Class Member who wishes to object to this Settlement or otherwise

                to be heard concerning this Settlement shall timely inform the District

                Court in writing of his or her intent to object to this Settlement and/or

                to appear at the Fairness Hearing by following the procedures set forth

                in the Class Notice (“Objection”). To be considered timely, the Objection

                must bear a postmark that is no later than Tuesday, April 16, 2019. The

                Objection must set forth any and all objections to this Settlement and

                include any supporting papers and arguments;

         3.     Plaintiffs will file a Motion for Attorneys’ Fees, Costs, and Class

                Representative Service Awards no later than Monday, April 1, 2019;

         4.     Plaintiffs will file a Motion for Final Approval of Settlement no later

                than Monday, April 1, 2019;
   Case: 1:15-cv-03053 Document #: 104 Filed: 12/07/18 Page 5 of 5 PageID #:669



     5.     The Court will hold a fairness hearing on Wednesday, May 1, 2019, at

            9:45 a.m., at the United States District Court for the Northern District

            of Illinois, Eastern Division, 219 S. Dearborn St., Chicago, Illinois

            60604, Courtroom 1203;

     6.     The parties shall abide by all terms of the Settlement Agreement.



Dated: December 7, 2018

                                                   Entered:



                                                   ____________________________
                                                   John Robert Blakey
                                                   United States District Judge
